Citation Nr: 1141866	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  08-21 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a left shoulder disability as a result of Department of Veterans Affairs treatment.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for an above-the-right knee amputation as a result of Department of Veterans Affairs treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to January 1956.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2011 the Veteran testified during a Board hearing at the RO in Waco, Texas before the undersigned Acting Veterans Law Judge (VLJ).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that VA made an error in judgment by removing him from medication (Coumadin) in May 2003 without placing him on an alternative medication to prevent clotting that ultimately led to an above-knee (right) amputation.  Records indicate that in June 2006 the Veteran was admitted for treatment of an ischemic right foot.  The Veteran developed a thrombosis and eventually underwent a right above-the-knee amputation.  A VA cardiology note indicates that the Veteran's Coumadin was discontinued in May 2003.

The Veteran also asserts that he incurred an additional left shoulder disability as a result of receiving an automatic implantable Cardioverter-Defibrillator (AICD) in March 2006 at the VAMC in Dallas, Texas.  At his June 2011 Board hearing (June 2011 Board hearing transcript, page 8) the Veteran essentially asserted that his left arm had been pulled excessively in connection with the March 2006 AICD procedure.  The Board notes that subsequent to the March 2006 treatment, in October 2006, the Veteran complained of left shoulder pain, and October 2006 VA X-rays revealed a possible rotator cuff tear.
Under 38 U.S.C.A. § 1151 (West 2002), compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability were service-connected.  A disability is a qualifying additional disability if it was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished such veteran under any law administered by the Secretary, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).
To determine whether a veteran has an "additional disability," VA compares such veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment upon which the claim is based to his condition after such care. VA considers each involved body part or system separately.  38 C.F.R. § 3.361.
The record does not contain sufficient medical evidence to make a decision on the Veteran's appeal.  As such, the Board finds that obtaining opinions that address the medical matters presented by the issues on appeal would be helpful prior to the Board's adjudication of the claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
The Board notes that it is unclear as to whether all relevant materials have been associated with claims file.  In particular, the Board observes that an August 24, 2006 VA discharge summary referenced (in the HISTORY AND PHYSICAL portion) a "H&P dated 6/6/2006" that does not appear to be of record.  The AOJ should attempt to obtain this record and associate it with the claims file.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AOJ should obtain the "H&P dated 6/6/2006" referenced in the August 24, 2006 VA discharge summary and associate it with the claims file.

2.  The Veteran should then be afforded a VA medical examination for the purpose of determining whether he currently exhibits any additional disability as a result of Coumadin medication discontinued by VA in May 2003.  The claims folder must be provided to the examiner for review in connection with the examination.  After examining the Veteran and reviewing his claims folder, the examiner should provide an opinion as to the following: 

Does the Veteran currently exhibit, or has he at any time since May 2003 ever exhibited, an additional disability (in particular, clotting that led to a right above-knee amputation) which was caused by medication discontinued (Coumadin) by VA in May 2003?  If so, is at least as likely as not that any such disability is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in discontinuing the medication in question, or to an event not reasonably foreseeable?

The examiner should provide a rationale for all opinions rendered, including reference to the pertinent evidence of record.

3.  The Veteran should then be afforded a VA examination for the purpose of determining whether he currently exhibits any additional left shoulder disability as a result of VA treatment in relation to the March 2006 AICD procedure.  The claims folder must be provided to the examiner for review in connection with the examination.  After examining the Veteran and reviewing his claims folder, the examiner should provide an opinion as to the following:

Does the Veteran currently exhibit, or has he at any time since March 2006 ever exhibited, an additional left shoulder disability which was caused by VA in connection with the March 2006 ACID procedure?  If so, is at least as likely as not that any such left shoulder disability is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA, or to an event not reasonably foreseeable?

The examiner should provide a rationale for all opinions rendered, including reference to the pertinent evidence of record.

4.  The AOJ should then adjudicate the issues on appeal.  If either benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Thomas D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



